Citation Nr: 0510610	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  98-19 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from February 1952 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In November 1997, the veteran filed an application to reopen 
his claim.  In an April 1998 decision, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening the claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).    

The case has been returned for review by the Board after 
Remands in March 2000 and November 2003.


FINDINGS OF FACT

1.  In February 1981, the Board denied service connection for 
a nervous disorder.

2.  Evidence submitted since the February 1981 Board decision 
which denied service connection for a nervous disorder does 
not bear directly and substantially upon the specific matter 
under consideration, or is cumulative or redundant, or is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

The additional evidence received since the February 1981 
Board decision is not new and material; thus, the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a nervous disorder have not been met.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In April 1998, the RO determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a psychiatric disorder.  The veteran 
noted his disagreement with the determination in May 1998.  A 
VCAA-compliant letter was not sent to the appellant until 
January 2004, subsequent to the April 1998 determination.  
The January 2004 letter provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to identify any additional evidence or information 
which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A statement of the case (SOC) and supplemental statements of 
the case (SSOCs) were provided to the appellant.  Moreover, 
this claim has been readjudicated by the RO without "taint" 
from prior decisions.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The Board finds that the SOC, SSOCs, Board Remands, and 
correspondence from the RO to the veteran, including the 
January 2004 letter, notified him of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it. 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records do not show complaints, findings, or 
diagnoses regarding a nervous disorder.  The February 1954 
report of examination conducted prior to separation indicates 
that the veteran was considered normal psychiatrically .  A 
post service June 1956 private hospital report does not 
reflect any findings or complaints related to a psychiatric 
disorder. 

VA medical reports show hospitalization from April to 
September 1968 for chronic schizophrenia, catatonic type.  
The veteran reported a 14-year history of a nervous disorder.  
The external precipitating stress was unknown.  A September 
1969 VA examination report includes the same diagnosis.  

Private medical reports from Dr. A. H. S. received in January 
1970 and April 1972 indicated treatment since 1955 for 
chronic depressive neurosis.  In response to a February 1970 
VA request, the physician indicated that his report was based 
on memory.  

In a September 1973 statement, Dr. H. D. M. considered the 
veteran 50 percent disabled from a mental view.  

In a September 1978 statement, Dr. E. N. B. reported that he 
had provided psychiatric care for "depressive emotional 
crisis" 2 months subsequent to service discharge.  In 
response to an October 1978 VA request, the physician 
indicated that his report was based on memory and he had no 
clinical records earlier than 1965.  

The record also included statements from two comrades in 
December 1978 who, in effect, stated that the veteran was in 
mental distress and appeared mentally unstable during 
service.  

In February 1981, the Board determined that a nervous 
disorder was not incurred or aggravated during service.  

In November 1997, the veteran applied to reopen his claim for 
a nervous disorder.  

The record contains VA and private medical records that date 
between 1981 and 2002.  The medical records disclose that the 
veteran has continued to receive treatment for his 
psychiatric disorder.  

New and material evidence to reopen a claim for a nervous 
disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Further, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, in February 1981 the Board decision denied 
service connection for a nervous disorder.  The Board 
decision is final.  38 U.S.C.A. § 7104.  However, the veteran 
may reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

Pertinent evidence associated with the claims file since the 
Board's February 1981 decision includes the veteran's 
statements, reports of private treatment, as well as VA 
examination and treatment records.  For reasons explained 
below, the Board finds that this evidence is not new and 
material.

The veteran's written statements regarding his nervous 
disorder, for the most part, basically recount his earlier 
statements.  They are in essence cumulative and redundant.  
The veteran continues to suggest that he has a chronic 
psychiatric disorder that had its onset during military 
service.  However, the Court has held that lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Some of the medical records were not part of the record at 
the time of the February 1981 decision.  These records are 
new, in the sense that they have not been previously 
reviewed; however, they are cumulative in that they show 
treatment for a currently diagnosed psychiatric disorder, a 
condition first shown years after the veteran's separation 
from military service, and these records do not contain any 
medical opinion of a nexus between the currently diagnosed 
psychiatric disorder and his military service.  In other 
words, this evidence does not address or contradict the 
reasoning offered in support of the prior decision.  It has 
no bearing on the issue of service incurrence and, therefore, 
is not new and material.  See Shoop v. Derwinski, 3 Vet. App. 
45, 47 (1992).  

The additionally submitted private medical record includes 
November 1997 and May 1998 letters from Dr. J. P. R, a 
private physician.  This physician stated that the veteran 
had experienced visual and auditory hallucinations "since 
military discharge and during service."  However, in this 
case it appears that the statements are based on the 
veteran's history.  As noted above the service medical 
records do not document inservice psychiatric findings.  
"[A]ppellant's own recitations of his medical history do not 
constitute new and material evidence sufficient to reopen his 
claim."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
physician's statements are not new and material evidence 
where they are based on a recitation of history and not on an 
independent review of the records.  This is particularly true 
where there is no indication that the physician formed his 
opinion on a basis separate from the appellant's recitation 
of his medical and service background and there is no 
indication that the physician reviewed the veteran's service 
medical records or other relevant document which would enable 
the physician to form an opinion as to service connection 
based on independent grounds.  Blackburn v. Brown, 8 Vet. 
App. 97, 103 (1995) (citing Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Knightly v. Brown, 6 Vet. App. 2220, 205-06 
(1993); and Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)).  
The Board remanded this case and requested clinical records 
from this physician, however, the veteran reported that this 
physician is deceased and he is unable to provide any 
clinical records.  

The Board's review does not disclose any evidence that is new 
and material.  Since the veteran has not submitted new and 
material evidence, VA does not have jurisdiction to reopen 
the claim and consider it again.  38 U.S.C.A. §§ 5108, 7104, 
7105; see, Barnett v. Brown, 83 F.3d, 1380, 1384 (Fed. 
Circuit 1996).


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a psychiatric 
disorder, and the appeal is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


